ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-12 and 14-22 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 	
Applicant’s arguments filed on October 22, 2021, are found persuasive.
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., selecting a wireless communication remote node of a communication network to act as a relay node while in idle mode. 
	But, in agreement with the applicant’s arguments, said prior art(s) fail(s) to disclose, and further search did not reveal prior art by other that, either alone or combined, would anticipate or render obvious, each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1 and 14 (Refer to the aforementioned Applicant’s arguments).
	Claim(s) 2-12, and 15-22 are allowable by virtue of their dependency on claim(s) 1 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., relaying information within a cellular network.
US 11102754 B2		US 10764825 B2		US 20040063451 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
November 5, 2021